Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on September 16, 2020 has been entered.
New claims 26 and 27 are acknowledged.  Claims 1 and 13 have been amended.
Claims 1, 4-6, 8, 13-18, and 23-27 are pending in the present application.
	Claims 1, 4-6, 8, 13-18, and 23-27 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Response to Arguments
Applicant's Amendment and Response filed September 16, 2020 have been considered.  Rejections and/or objections not reiterated from the previous Office Action 


Claim Rejections - 35 USC § 102
In the previous Office Action mailed April 17, 2020, claim(s) 1, 4-6, 8, 13-18, 23, and 24 were rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rozet, et al. (WO 2012/168435, cited on IDS; published Dec. 13, 2012).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed September 16, 2020. 


******
In the previous Office Action mailed April 17, 2020, claim(s) 1, 4-6, 8, 13-18, 23, and 24 were rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Collin, et al. (WO/2013/036105, published March 14, 2013, cited on 01/07/2016 IDS)(“Collin”).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed September 16, 2020. 


Claim Rejections - 35 USC § 103
In the previous Office Action mailed April 17, 2020, claim(s)1, 4-6, 8, 13-18, 23 and This rejection is withdrawn in view of Applicant’s Amendment to the claims filed September 16, 2020. 


******
In the previous Office Action mailed April 17, 2020, claim(s) 1, 4-6, 8, 13-18, and 23-25 were rejected under 35 U.S.C. 103 as being unpatentable over Collin, et al. (2012, Molecular Therapy – Nucleic Acids, 1, e14 – published March 27, 2012), (“Collin”), Gerard, et al. (2012, Molecular Therapy – Nucleic Acids, 1, e29 – published June 26, 2012, of record)(“Gerard”), and Perrault, et al. [2007, Hum. Mutat., vol. 28(4): 416-416. doi:10.1002/humu.9485](“Perrault”).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed September 16, 2020. 


Double Patenting
In the previous Office Action mailed April 17, 2020, claim(s) 1, 4-6, 8, 13-18, and 23-25 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10597654.  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed September 16, 2020. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8, 13-18, and 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an enablement rejection.
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

(1) the quantity of experimentation necessary, 
(2) the amount of direction or guidance presented, 
(3) the presence or absence of working examples, 
(4) the nature of the invention,
(5) the state of the prior art, 
(6) the relative skill of those in the art, 
(7) the predictability or unpredictability of the art, and 
(8) the breadth of the claims.”

The nature of the invention and the breadth of the claims:
Claims 1, 4-6, 8, 23, 25 and 26 are drawn to a method for performing antisense oligonucleotide-mediated exon skipping in a photoreceptor cell of a subject in need thereof comprising the step of injecting into the vitreous of the subject an amount of a naked antisense oligonucleotide, wherein the subject suffers from a retinal disease caused by a mutation which modifies the splicing and/or creates a premature termination in a gene important to the functioning and/or the survival of the photoreceptor cell, wherein the antisense oligonucleotide comprises a sequence that is complementary to a splice donor site, splice acceptor site, or a branch site within the pre-mRNA of the gene, and wherein the naked antisense oligonucleotide performs antisense oligonucleotide-mediated exon skipping in the pre-mRNA from the gene which mutation causes the retinal disease, in the nucleus of the photoreceptor cell of the subject, and wherein the antisense oligonucleotide is chronically administered by intravitreal injections at least 10 days apart.  Claims 13-18, 24 and 27 are drawn to a method of treating a retinal disease caused by a mutation which modifies the splicing and/or creates a premature termination in a gene important to the functioning and/or the survival of a photoreceptor cell, in a subject in need thereof, comprising the step of 
The amount of direction or guidance and presence/absence of working examples:
In their Specification, Applicants confusedly report that histological analysis showed a large distribution of antisense oligonucleotides (AON) through-out retinal sections, however, (histological analysis of whole mount retinas are scheduled).  Applicants also Applicants confusedly report that histological analysis of the distribution of fluorescent AONs in the retina demonstrated the presence of fluorescence in the photoreceptor nuclear layer (FIG. 4B), however, there is not a Figure 4B associated with the present Specification.  For further explanation, see the objection to the Specification discussed below.  Applicants further note that to confirm that exon skipping occurred in photoreceptors, “we have set up collaboration with M. P. Felder (Institute of Cellular and Integrative Neurosciences, CNRS UPR 3212, University of Strasbourg) to isolate the photoreceptor layer of non-injected and injected eyes using vibratome. This will be performed in the following weeks.”
The Specification prophetically considers and discloses general methodologies of administering naked AON by intravitreal injection for the achievement of exon-skipping in in vivo, however, such a disclosure would not be considered enabling since the state of administering naked AON by intravitreal injection for the achievement of exon-skipping in the nucleus of photoreceptor cells in a subject is highly unpredictable as discussed below: The Wands factors are being considered and the analysis of enablement favors undue experimentation.
The state of the prior art and the predictability or unpredictability of the art:
The claimed invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  The following is cited and discussed herein to illustrate the state of the art of administering naked AON by intravitreal injection for the achievement of exon-skipping in the nucleus of photoreceptor cells:
Andrieu-Soler et al. (2007, Molecular Vision, 13, 692-706) (made of record on Applicant’s Information Disclosure Statement (IDS) filed June 14, 2019) teaches that intravitreal injection of naked antisense does not reach the nuclei of photoreceptor cells or the outer nuclear layer of the retina.  See Andrieu-Soler et al. at page 693, left column; page 698 and Figure 1E, for example.  
The § 1.131 Declaration of Inventor, Jean-Michel Rozet filed September 16, 2020 details and discusses that at the time the priority application EP 13305968.3 was filed, on 8 July 2013, the general knowledge in the art was that naked oligonucleotides, when injected intravitreally, would not reach the nucleus of photoreceptor cells, or at least not with sufficient efficiency to perform exon skipping.
As the § 1.131 Declaration of Jean-Michel Rozet further discusses, Garanto et al. (HMG Advance Access published April 22, 2016) reflects that before the invention, it was 
Applicant’s arguments filed September 16, 2020 argues that at the time the priority application EP 13305968.3 was filed, on 8 July 2013, the general knowledge in the art was that naked oligonucleotides, when injected intravitreally, would not reach the nucleus of photoreceptor cells, or at least not with sufficient efficiency to perform exon skipping.  Therefore, based on the teachings of Andrieu-Soler et al., Garanto et al., the § 1.131 Declaration of Inventor, Jean-Michel Rozet, and Applicant’s arguments filed September 16, 2020, it is clear and evident that before the effective filing date of the claimed invention, exon-skipping in photoreceptor cells following injection into the vitreous of naked antisense oligonucleotides was a highly unpredictable art.
The level of skill in the art:
The relative skill of those in the art is considered to be high, being a graduate student or post-doctoral fellow in a biological science.
The quantity of experimentation necessary:
A review of the instant application finds prophetic examples of administering naked AON by intravitreal injection for the achievement of exon-skipping in the nucleus of photoreceptor cells.  In their arguments filed September 16, 2020, Applicants contend that the present Specification provides evidence that exon-skipping occurs in photoreceptor cells following injection into the vitreous of naked antisense oligonucleotides.  Applicants point the Examiner to Example 2 of the present Specification.  Applicants also rely on the post-filing data presented by Gerard et al. (Molecular Therapy - Nucleic Acids, 2015 4, e250).
in vivo in the nucleus of photoreceptor cells.
Furthermore, regarding the post-filing data presented by Gerard et al., this reference clearly details and reports histological data analysis through-out all retinal layers, including the nucleus of photoreceptor cells - a study and analysis that is completely absent from the present Specification.
Applicants do not exemplify exon-skipping occurs in the nucleus of photoreceptor cells following injection into the vitreous of naked antisense oligonucleotides.  As the references and the § 1.131 Declaration of Inventor, Jean-Michel Rozet above indicate, before the effective filing date of the claimed invention, naked oligonucleotides, when injected intravitreally, would not reach the nucleus of photoreceptor cells.    
Thus, it is determined that the prior art before the effective filing date of the claimed invention would not enable the disclosure of a method for performing antisense oligonucleotide-mediated exon skipping in a photoreceptor cell of a subject in need thereof comprising the step of injecting into the vitreous of the subject an amount of a naked antisense oligonucleotide, wherein the subject suffers from a retinal disease caused by a mutation which modifies the splicing and/or creates a 
In order to practice the invention using the Specification and the state of the prior art as outlined above, the quantity of experimentation required to practice the invention as claimed in vivo would require the de novo determination of how to intravitreally deliver naked oligonucleotides to the nucleus of photoreceptor cells, wherein the oligonucleotides performs exon skipping.  As supported by Andrieu-Soler et al. and the § 1.131 Declaration of Jean-Michel Rozet, such analysis is replete with trial and error experimentation.  Such experimentation represents an inventive and unpredictable undertaking in itself, with each of the many intervening steps, not providing any guarantee of success.  Given the art recognized unpredictability of intravitreally delivering naked oligonucleotides to the nucleus of photoreceptor cells in vivo, this determination would not be routine and would require undue trial and error experimentation.
Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation with a large number of subjects and controls, to intravitreally deliver naked oligonucleotides to the nucleus of photoreceptor cells to a subject.  Since the specification fails to provide any real guidance for methodologies of intravitreally delivering naked oligonucleotides to the nucleus of photoreceptor cells, wherein the oligonucleotides performs exon skipping, and since resolution of the various complications in regards to intravitreally delivering naked oligonucleotides to the nucleus of photoreceptor cells in vivo is highly unpredictable, one of skill in the art would have been unable to practice the invention, without engaging in undue trial and error experimentation.

Specification
After careful review of the present application, it is noted that the Specification discloses:  
“Histological analysis of the distribution of fluorescent AONs in the retina demonstrated the presence of fluorescence in the photoreceptor nuclear layer (FIG. 4B).”
However, there does not appear to be a Figure 4B associated with the present application.  Applicant can either delete the reference to Figure 4B from the Specification or provide Figure 4B to add as an amendment to the Specification.  NOTE:  If Applicant chooses the latter, this may introduce new matter since priority document 13305968.3 also references Figure 4B, however, the actual figure/drawing is similarly absent.
Appropriate correction is required.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-00735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635